15-4053
    Singh v. Sessions
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A201 153 487
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMM ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    20th day of July, two thousand seventeen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             JON O. NEWMAN,
             PIERRE N. LEVAL,
                  Circuit Judges.
    _____________________________________

    SINGH KAMALPRET, AKA KAMALPREET
    SINGH, AKA KAMALPRET SINGH,
             Petitioner,

                        v.                                           15-4053
                                                                     NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Joshua E. Bardavid, New York, N.Y.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Cindy S.
                                         Ferrier, Assistant Director;
                                         Kimberly A. Burdge, Trial Attorney,
                                         Office of Immigration Litigation,
                                         United States Department of Justice,
                                         Washington, D.C.
       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

GRANTED, and the case is REMANDED for further consideration.

       Petitioner Kamalpret Singh, a native and citizen of India,

seeks review of a November 23, 2015, decision of the BIA,

affirming an April 28, 2014, decision of an Immigration Judge

(“IJ”) denying Singh’s application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).    In re Singh Kamalpret, No. A201 153 487 (B.I.A. Nov.

23, 2015), aff’g No. A201 153 487 (Immig. Ct. N.Y. City Apr.

28, 2014).         We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

       Under the circumstances of this case, we have reviewed both

the IJ’s and the BIA’s opinions “for the sake of completeness.”

Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

2006).       The    applicable   standards   of   review   are   well

established.       See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008); Li Yong Cao v.

U.S. Dep’t of Justice, 421 F.3d 149, 157 (2d Cir. 2005).

  I.     Adverse Credibility Determination

       For asylum applications like Singh’s, governed by the REAL

ID Act, the agency may, “[c]onsidering the totality of the

                                   2
circumstances,” base a credibility finding on an applicant’s

“demeanor, candor, or responsiveness,” the plausibility of his

account, inconsistencies in his statements and evidence, and

“any other relevant factor,” “without regard to whether” those

inconsistencies go “to the heart of the applicant’s claim.”    8

U.S.C. § 1158(b)(1)(B)(iii).       However, we have noted that

purported   inconsistencies   “must   have   at   least   minimal

significance,” Feng Yue Li v. Lynch, 656 F. App’x 563, 565 (2d

Cir. 2016), and that “minor date inconsistencies need not be

fatal to an applicant’s credibility,” Bi Xiang Zheng v. Holder,

574 F. App’x 24, 25 (2d Cir. 2014).

    The agency relied on a one-day inconsistency concerning the

date Singh’s family’s home was allegedly attacked by Hindus.

Singh’s written statement, his father’s affidavit, and an

affidavit by Mohinder Singh all reflect that the attack on his

family’s home occurred on June 10, 2011, after Singh had left

India. Balwinder Singh, the family’s neighbor, wrote in an

affidavit that the incident occurred on June 11, 2011. The

neighbor’s one-day variation from the account supplied by the

petitioner and two others is too trivial to provide a “cogent”

reason, Wu Lin v. Lynch, 813 F.3d 122, 129 (2d Cir. 2016), for

finding the petitioner not credible, even allowing for the

highly deferential standard of review that is applicable.

                               3
    The agency also relied on the fact that one paragraph in

petitioner’s March 2012 asylum application concerning a May 5,

2010, attack was identical to one paragraph in an affidavit

prepared by Sucha Singh on January 3, 2013.

    We have previously noted the plausible significance of

substantially similar language appearing in two documents

submitted by an asylum applicant.        The strongest case for such

a circumstance tending to adversely affect an applicant’s

credibility is where his language is submitted after the

submission   of   similar   language     submitted    by   a   previous

applicant.   See Mei Chai Ye v. U.S. Dep’t of Justice, 489 F.3d
517, 519 (2d Cir. 2007).              A different, but nonetheless

troubling,   circumstance    is       where   an   applicant    submits

affidavits with similar language ostensibly prepared by two

different people. See Surinder Singh v. BIA, 438 F.3d 145, 148

(2d Cir. 2006).   As we explained in Mei Chai Ye, it is reasonable

to infer “that an applicant who herself submits the strikingly

similar documents is the common source of those suspicious

similarities.” 489 F.3d at 519.

    However, where, as in this case, another person prepares

an affidavit after a petitioner submits his application and both

documents contain similar or even identical language, the basis

for drawing an adverse credibility inference is weaker, and a

                                  4
plausible inference is that the other person is not credible.

It is also possible, as the petitioner contends in this case,

that, without his knowledge, his application was sent to the

other person to use as a template as to form and the other person

inadvertently copied the language in one paragraph of the

petitioner’s application.

      It remains the task of the IJ, as fact-finder, to draw a

reasonable inference as to how the duplication of language in

this case bears on the petitioner’s credibility. Nevertheless,

because cases involving such language arise in different

circumstances, the IJ’s obligation to provide a “cogent”

reason, Wu Lin, 813 F.3d at 129, for his adverse credibility

finding requires more of an explanation than this record

reveals. Further, in light of our conclusion regarding the

one-day discrepancy, an explanation is required as to whether

and   why   the    submission    of    another        person’s    subsequently

prepared     language     is    sufficient       to     sustain    an   adverse

credibility inference in the specific circumstances of this

case.

      We    thus   conclude     that       a   remand    is   warranted     for

reconsideration      of   the    petitioner’s         credibility,      without

regard to the date issue. And, although we have no doubt that

the IJ could reconsider the matter impartially, putting the date

                                       5
issue out of his consideration, we believe there is a risk of

an appearance of partiality if the same IJ reconsiders the

matter. We therefore direct that reconsideration occur at a new

hearing before a different IJ. See Qiuyun Zheng v. Holder, 530

F. App’x 87, 89 (2d Cir. 2013).

  II. Motion to Remand

    In view of our decision to remand, we need not consider

whether the BIA exceeded its discretion in declining to remand

to the IJ for consideration of allegedly new evidence claimed

not to have been previously available.

    For the foregoing reasons, the petition for review is

GRANTED, and the case is REMANDED for further consideration

before a different IJ.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               6